Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to remarks submitted on October 31, 2022.  Claims 1, 2, 4-10 and 12-18 are pending.  
Figure 1 illustrates hardware preprocessing and processing modules.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-10 and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolfram (USPN. 2017/0116318) in view of Fokoue-Nkoutche et al (USPN. 2016/0055184, herein “Fokoue”).

Regarding claims 1, 9 and 10, Wolfram discloses an apparatus, program and method for processing input data to be input into a processing module (fig. 1),
the processing module being configured to generate, according to a condition comprising a predetermined format, based on at least one piece of the input data, output data different from the at least one piece of input data (figs. 1, 4A-B, items 135, 208 and data 202 copied and pasted input by user, and par. 29, data input required to comply with preconditions such as value length),
the processing module being associated with first metadata indicating the condition of the input data (figs. 4A-B and 5A, par. 75, portion 222 indicates how input data was interpreted, as tabular data in this example),
the input data being associated with second metadata indicating an attribute of the input data, the attribute comprising the input format of the input data (par. 75, ADA generates respective data attributes set such as metadata, see also pars. 93 and 95, dataset associated with attribute and metadata),
the data processing apparatus, comprising (fig. 1):
an obtaining unit configured to obtain a result of determination for preprocessing of the input data performed based on the first metadata and the second metadata (fig. 1, par. 75 pre-processor 115 indicates how user input is interpreted); and
a preprocessing unit configured to preprocess the input data based on the determination result (figs. 1 and 6, par. 75 and 91, items 315-320, computational analyses determined based on attributes/analysis, item 308, and generate output, item 320), indicating that the input data attribute indicated by the second metadata fails to satisfy the condition of the input data indicated by the first metadata (pars. 95 and 101, measure of compatibility and incompatibility using data set type, source and metadata), in addition, Wolfram teaches multiple metadata associated with the data set (pars. 93 and 95, Wolfram) but does not explicitly teach, “such that the input data is preprocessed to satisfy the condition of the input data”.
  However, Fokoue teaches “such that the input data is preprocessed to satisfy the condition of the input data”.” (par. 30, schema discovery, preprocessing when the input data set is schema less or storing the schema, Fokoue).  It would have been obvious to one of ordinary of skill in the field at the effective filing date of the application to integrate the schema discovery and preprocessing analysis of Fokoue in Wolfram to determine whether to index or process and analyze data (par. 30, indexing and analyzing, and bypassing analyzing, Fokoue).  One would have been motivated to use conditions/protocols (par. 29, conditions such as  values length, interval and the like, Wolfram) when to analyze or index data to bypass complex processing/analyzing when not using tabular data (par. 75, Wolfram, tabular data is analyzed and preprocessed).

2.  Wolfram and Fokoue combined teach, wherein the input data is associated with the second metadata using an identification, the obtaining unit obtains a result of determination for preprocessing of each of the at least one piece of input data performed based on the first metadata, the second metadata, and the identification, and the preprocessing unit preprocesses each of the at least one piece of input data based on the determination result (par. 92, identity, see below:
“In some embodiments, the computational analysis 
may be selected based on at least part of the data set attribute data, on the identity of another computational analysis, and/or on a result of an execution of another computational analysis” Wolfram).

3. Wolfram and Fokoue combined teach, wherein the preprocessing unit preprocesses the input data to cause the input data to satisfy the condition of the input data (par. 75, item 220 may indicate how contents of input data 202 were interpreted, and portion 224 may be a representation/view of a converted data set, fig. 6, item 302, interpretatioins/convertions pre-processed based on information indicative of attribute of a data set, Wolfram).

4. Wolfram and Fokoue combined teach, data processing apparatus according to the processing module generates the output data based on a plurality of pieces of the input data (figs 1 and 6, items 302-320, data input evaluated and used to generate output, Wolfram).

5. Wolfram and Fokoue combined teach, wherein the input data is output to the processing module by a device, and the processing module switches the device that outputs the input data to the processing module (figs 1 and 6, items 302-320, Wolfram).

6. Wolfram and Fokoue combined teach, the device comprises a sensor, and the input data comprises sensing data generated by the sensor (fig. 1, system 102 comprising pre-processor 115, Wolfram).

7. Wolfram and Fokoue combined teach, wherein the processing module generates the output data based on a plurality of pieces of the input data (figs. 5, all of them show different output generated based on plurality pieces of input data, and fig. 6, item 320, Wolfram).

8. Wolfram and Fokoue combined teach, wherein the input data is output to the processing module by a device, and the processing module and the device that outputs the input data to the processing module form a virtual sensor (fig. 1, pars. 36 and 63, Wolfram).

11. Wolfram and Fokoue combined teach, wherein the preprocessing unit preprocesses the input data to cause the input data to satisfy the condition of the input data 
(par. 75, item 220 may indicate how contents of input data 202 were interpreted, and portion 224 may be a representation/view of a converted data set, fig. 6, item 302, interpretatioins/convertions pre-processed based on information indicative of attribute of a data set, Wolfram).

12. Wolfram and Fokoue combined teach, wherein the input data is output to the processing module by a device, and the processing module switches the device that outputs the input data to the processing module (figs 1 and 6, items 302-320, pars. 31 and 36, processing and preprocessing among the modules/data blocks, Wolfram).

13. Wolfram and Fokoue combined teach, wherein the input data is output to the processing module by a device, the device comprises a sensor, and the input data comprises sensing data generated by the sensor (fig. 1, system 102 comprising pre-processor 115, Wolfram).

14. Wolfram and Fokoue combined teach, wherein the input data is output to the processing module by a device, and the processing module and the device that outputs the input data to the processing module form a virtual sensor (fig. 1, pars. 36 and 63, Wolfram).

15. Wolfram and Fokoue combined teach, wherein the processing module generates the output data based on a plurality of pieces of the input data (figs 1 and 6, items 302-320, data input evaluated and used to generate output, Wolfram).

16. Wolfram and Fokoue combined teach, wherein the input data is output to the processing module by a device, and the processing module switches the device that outputs the input data to the processing module (figs 1 and 6, items 302-320, pars. 31 and 36, processing and preprocessing among the modules/data blocks, Wolfram). 

17. Wolfram and Fokoue combined teach, wherein the input data is output to the processing module by a device, the device comprises a sensor, and the input data comprises sensing data generated by the sensor (fig. 1, system 102 comprising pre-processor 115, Wolfram).

18. Wolfram and Fokoue combined teach, wherein the input data is output to the processing module by a device, and the processing module and the device that outputs the input data to the processing module form a virtual sensor (fig. 1, pars. 36 and 63, Wolfram).

Response to Arguments
Applicant's arguments filed 10/31/22 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Applicant alleges that Wolfram does not pre-process data and further does not teach the newly amended features.
Examiner disagrees.
Wolfram teaches,  
“the processing module being configured to generate, according to a condition comprising a predetermined format, based on at least one piece of the input data, output data different from the at least one piece of input data (figs. 1, 4A-B, items 135, 208 and data 202 copied and pasted input by user, and par. 29, data input required to comply with preconditions such as value length),
the processing module being associated with first metadata indicating the condition of the input data (figs. 4A-B and 5A, par. 75, portion 222 indicates how input data was interpreted, as tabular data in this example),
the input data being associated with second metadata indicating an attribute of the input data, the attribute comprising the input format of the input data (par. 75, ADA generates respective data attributes set such as metadata, see also pars. 93 and 95, dataset associated with attribute and metadata),
the data processing apparatus, comprising (fig. 1):
an obtaining unit configured to obtain a result of determination for preprocessing of the input data performed based on the first metadata and the second metadata (fig. 1, par. 75 pre-processor 115 indicates how user input is interpreted); and
a preprocessing unit configured to preprocess the input data based on the determination result (figs. 1 and 6, par. 75 and 91, items 315-320, computational analyses determined based on attributes/analysis, item 308, and generate output, item 320), indicating that the input data attribute indicated by the second metadata fails to satisfy the condition of the input data indicated by the first metadata (pars. 95 and 101, measure of compatibility and incompatibility using data set type, source and metadata), in addition, Wolfram teaches multiple metadata associated with the data set (pars. 93 and 95, Wolfram) but does not explicitly teach, “such that the input data is preprocessed to satisfy the condition of the input data”.”
Wolfram specifically teaches analyzing preconditions to determine “whether all of the data values of a grouping are of the same length” (par. 29, Wolfram).  
Wolfram in view of Fokoe teach,
“ Fokoue teaches “such that the input data is preprocessed to satisfy the condition of the input data”.” (par. 30, schema discovery, preprocessing when the input data set is schema less or storing the schema, Fokoue).  It would have been obvious to one of ordinary of skill in the field at the effective filing date of the application to integrate the schema discovery and preprocessing analysis of Fokoue in Wolfram to determine whether to index or process and analyze data (par. 30, indexing and analyzing, and bypassing analyzing, Fokoue).  One would have been motivated to use conditions/protocols (par. 29, conditions such as  values length, interval and the like, Wolfram) when to analyze or index data to bypass complex processing/analyzing when not using tabular data (par. 75, Wolfram, tabular data is analyzed and preprocessed)”.
The combination of Wolfram in view of Fokoe teach pre-conditions and when to analyze and preprocess data values or when to bypass preprocessing/analyzing and store/index the data values.  As such, all allegations are believed moot.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the field of preprocessing data:

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




November 18, 2022
/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2153